Citation Nr: 0022151	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  96-18 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or upon 
housebound status. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION.

The veteran served on active duty from February 1951 to 
January 1953.  The appellant is the surviving spouse of the 
deceased veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 1997, the Board remanded the appellant's claim to the 
RO for additional development, to include a VA examination.  
That development has been accomplished and the case is ready 
for final appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant has no impairment which prevents her from 
leaving her home.

3.  The appellant is not blind or a patient in a nursing 
home; she is able to care for herself and to protect herself 
from the hazards incident to her daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or upon 
housebound status have not been met.  38 U.S.C.A. §§ 1502, 
1541 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that there are any records of probative 
value which have not already been associated with the claims 
file and which are available and may be obtained.  Pursuant 
to a May 1997 Board remand, VA examinations were conducted to 
document the nature and severity of the appellant's 
disabilities, and the impact that these disabilities have on 
her personal functioning.  In addition, in a January 1999 
letter to the RO, the Social Security Administration (SSA) 
indicated that the appellant's claim for benefits, to include 
her pertinent medical evidence could not be located.  
Nonetheless, SSA computer records showed that the appellant 
received disabled widow's benefits commencing on November 1, 
1996 because of diabetes mellitus.  The Board accordingly 
finds that the duty to assist the appellant as mandated by 38 
U.S.C.A. § 5107 is satisfied.

A surviving spouse, entitled to pension benefits pursuant to 
the provisions of 38 U.S.C.A. §1541(a), is entitled to 
special monthly pension if she is shown to be in need of the 
regular aid and attendance of another person, or is shown to 
be housebound.  38 C.F.R. § 3.351(a)(5).

A person shall be considered in need of regular aid and 
attendance if she (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(b)(c).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with her condition 
as a whole, and the need for aid and attendance must be 
regular, not constant.  38 C.F.R. § 3.352(a).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bed rest for a lesser or greater 
portion of the day will not suffice.  38 C.F.R. § 3.352.

Where a surviving spouse does not meet the criteria for 
special monthly pension based on the need for regular aid and 
attendance of another person, increased pension will 
nonetheless be awarded if the surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. §1541(e).  
This requirement is met when the surviving spouse is 
substantially confined to her home or immediate premises (or 
ward or clinical area, if institutionalized), by reason of 
disabilities which are reasonably certain to remain 
throughout the surviving spouse's lifetime.  38 C.F.R. § 
3.351(f).

In an October 1994 statement to the RO, the appellant 
indicated that she was disabled because of her thrombosis, 
decreased vision and diabetes mellitus.  She related that she 
had undergone cataract surgery on both eyes in 1994. 

A June 1995 report, submitted by Susan S. Thomas, M.D., 
reflects that she had treated the appellant since 1986 for 
chronic open angle glaucoma.  Dr. Thomas indicated that the 
appellant's visual acuity on her last visit in June 1994 was 
20/25 in each eye.  Dr. Thomas reported that the appellant 
had marked loss of visual field in the superior half of the 
right eye and very little visual field in the left eye.  

A September 1995 VA aid and attendance examination report 
reflects that the appellant had a history of thrombophlebitis 
of the right leg in 1979, cataract surgery in 1994, a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
in 1985, and a C-section in 1975.  An examination of the 
appellant's systems and extremities was normal with the 
exception of a scar on the abdomen from her C-section.   It 
was noted that the appellant was well developed, obese and 
not in acute distress.  The examiner indicated that the 
appellant ambulated without the aid of a walker, cane or 
wheelchair.  The appellant stated that she needed someone to 
help her at home with household chores.  Diagnoses of Type II 
diabetes mellitus, hypertension, history of glaucoma in both 
eyes and cardiomegaly by chest X-ray were entered by the 
examining physician.  

A September 1995 VA visual examination report reflects that 
the appellant had glaucoma surgery in both eyes in 1994, was 
a non-insulin dependent diabetic and had hypertension.  An 
examination of the eyes showed that the right best corrected 
visual acuity of 20/30 and 20/50 for distant and near vision, 
respectively.  The left eye had best corrected visual acuity 
of 20/40 at both distant and near vision.  There was no 
evidence of any diplopia.  The muscle function was smooth, 
accurate, full and extensive.  The patient had visual field 
defects with 3, 4, E.  The right eye had a superior field 
loss, then a nasal step that was related to her glaucoma.  
The appellant's left eye also had a slight nasal step.  Upon 
slit lamp examination, the appellant had blebs that were 
elevated and filtering well.  There were grade II nuclear 
sclerotic cataracts in both eyes.  Upon dilated examination, 
the cup-to-disc ration was .8 in both eyes, the maculae and 
background were clear.  A diagnosis of glaucoma was entered.  
The examiner further noted that the appellant had undergone 
trabeculotomies in both eyes with good results, and had 
slight cataracts which had decreased her vision slightly.

A September 1995 VA general medical examination report 
reflects findings similar to those noted in the September 
1995 aid and attendance examination report.  However, the 
examiner noted that the appellant was not able to ambulate 
without the aid of a walker, cane or wheelchair. 

A VA psychological assessment report, dated in September 
1995, is also of record.  The appellant indicated that she 
was diabetic, had pain in her thighs which made it difficult 
for her to ambulate and had surgery on both eyes in 1994.  
The appellant related that she rented a room in a private 
home, bought her own food, and had received her certification 
as a nurse's aide three years previously.  The appellant 
indicated that she had been employed at a nursing center, but 
that she had to stop because she suffered from blood clots in 
her left leg.  The appellant indicated that she spent most of 
her time helping her mother with grocery shopping, visiting 
her daughter and baby sitting for her grandchildren.  She 
indicated that while she attended church on a weekly basis, 
she did not engage in any other socialization.  The 
impression of the examiner was that the appellant's current 
medical problems adversely affected her ability to maintain 
gainful employment, and that she appeared to have been 
moderately to severely impaired.  

During an April 1996 hearing at the Detroit, Michigan RO, the 
appellant related that she was entitled to aid and attendance 
benefits because of her two eye surgeries, arthritis of her 
joints, diabetes and thrombophlebitis.  She related that her 
disabilities did not confine her to her residence and that 
she was able to walk around her home if she held onto things.  
The appellant testified that although she could cook, feed 
and bathe herself, she needed some assistance in dressing 
herself.  

A private X-ray report, received by the RO in May 1996, 
reflects that the appellant had osteoarthritis of the knees. 

A June 1996 VA aid and attendance examination report reflects 
that the appellant was driven to the examination by her 
daughter.  The examiner indicated that the appellant had good 
posture, a normal gait and was obese.  The appellant reported 
having pain in her knees for the previous three years, and 
that she had been told that she had arthritis.  She indicated 
that she had had diabetes and hypertension since 1975, and 
that she had never been in a diabetic coma or had an insulin 
reaction.  She related that she did not have any cardiac 
symptoms other than occasional palpitations which shook her 
whole body once or twice a month and lasted for a couple of 
seconds.  The appellant stated that she had difficulty 
climbing stairs and that she had stiff knees in the morning 
because of arthritis.  She related that she could walk 50 
feet or less and had to go one step at a time.  

The examination showed mild bony deformities of the knees.  
The right knee flexed to 90 degrees and extended to 0 
degrees.  The left knee flexed to 85 degrees and extended to 
0 degrees.  There was no evidence of any anterior-posterior 
or lateral instability, effusion, heat or redness in either 
knee.  The examination was otherwise unremarkable.  The 
examiner indicated that the appellant appeared fully capable 
of performing the activities of daily living and protecting 
herself from environmental hazards.  During an ordinary day, 
the appellant was reported to work around her home and to go 
wherever she desired as long as she had transportation.  The 
appellant had no difficulty with ambulation other than 
limitations imposed by the pain in her knees.  The examiner 
related that the appellant's abnormalities would be permanent 
and would increase in severity.  An X-ray of the chest 
revealed borderline to mild cardiomegaly, which was unchanged 
from a previous examination in September 1995.  X-rays of the 
right knee revealed mild degenerative changes with several 
patellar spurs and narrowing of the patellofemoral joint 
space.  X-rays of the left knee showed minimal to mild 
degenerative changes with lipping of the articular surfaces 
and a suggestion of loose bodies within the joint space.  
Impressions of hypertension well-controlled with medication, 
uncontrolled diabetes mellitus; probable arteriosclerotic 
heart disease; osteoarthritis of the knees; probable diabetic 
nephropathy; bacteria; hematuria and borderline to mild 
cardiomegaly by chest X-ray were recorded by the VA examiner. 

A June 1996 VA eye examination report reflects that the 
appellant complained of having blurred near and distant 
vision.  It was noted that the appellant had undergone 
cataract surgery in 1984 in both eyes and had had trabeculae.  
A history of non-Insulin dependent diabetes, periphlebitis 
and osteoarthritis was recorded by the examiner.  Right eye 
best corrected visual acuity was 20/25 for distant and near 
vision.  Left eye best corrected visual acuity was 20/30 and 
20/25 for distant and near vision, respectively.  There was 
no diplopia.  Muscle function was smooth, accurate, full and 
extensive.  The appellant had visual field defects with 34E 
test object.  Right and left eyes had a complete Bjerrum's 
scotoma with a constricted field to 360 degrees.  Upon slit 
lamp examination, all findings were relatively normal except 
there was slight posterior subcapsular cataracts in both 
eyes, which caused a decrease in vision.  Upon dilated 
examination, the cup to disc ration was .9 in both eyes.  The 
macula was clear, and the background had a few dot and blotch 
hemorrhages.  Diagnoses of decrease vision secondary to 
cataracts in both eyes, glaucoma in both eyes and minimal 
diabetic retinopathy were recorded by the VA examiner.  

Medical reports, submitted by the Michigan Health Care 
Corporation, dating from September to October 1994, were 
received by the RO in June 1996.  These reports reflect that 
the appellant was found to have open angle glaucoma in both 
eyes, and that she underwent a trabeculectomy in each eye.

An August 1999 VA eye examination report reflects that the 
appellant complained of seeing spots in her eyes for the 
previous three months.  The examiner indicated that the 
appellant had a history of insulin dependent diabetes and 
that she had been "lasered" in the past.  The appellant 
related that her eyes were "bleeding," that she had 
cataracts, glaucoma and diabetic retinopathy.  The appellant 
related that she took medication for her eyes two times a 
day.  

An examination of the eyes revealed corrected visual acuity 
in the right eye of 20/40 for both near and distant vision.  
Left eye corrected visual acuity was 20/40 and 20/30 for 
distant and near vision, respectively.  There was no evidence 
of any diplopia, and muscle function was smooth, accurate, 
full and extensive.  During a Goldmann visual field object 
III/4-e, both eyes had a pterygium scotoma superiorly.  Upon 
slit examination, both eyes showed evidence of peripheral 
iridotomies and nuclear and posterior Grade II subcapsular 
cataracts.  Upon dilated examination, the cup of disc ration 
was .95 and .8 in the right and left eyes, respectively.  The 
maculae in the eyes showed some hemorrhages.  The left eye 
also showed some neovascularization and both eyes had pan-
retinal photocoagulation.  A diagnosis of decreased visual 
acuity secondary to bullous diabetic retinopathy in both eyes 
was rendered.  The examiner also indicated that the appellant 
had a vitreous hemorrhage in the right eye, an active 
neovascularization in the left eye and it was suggested that 
she undergo laser treatment.  The examiner also noted that 
the appellant had unstable glaucoma with pressures of 28 and 
27 and cataracts.  It was the overall opinion of the examiner 
that the appellant's eye disabilities should not have an 
affect on her ability to take care of herself or leave her 
home without an attendant.

During an August 1999 VA aid and attendance examination, the 
examiner noted that he had reviewed the claims file.  The 
appellant's medical history was noted, to include her non-
insulin-dependent diabetes mellitus and thrombophlebitis.  
She related that she would get tired if she walked 100 feet 
and climbed the stairs.  The appellant denied having any 
chest pain, dyspnea on exertion and paroxysmal nocturnal 
dyspnea.  She sated that she had orthopnea and that "sleep 
propped up."  The examiner noted that the appellant lived 
alone and arrived to the examination alone.  The appellant 
related that she did not drive, but that a friend had 
provided her with transportation.  The appellant denied 
having any dizziness, bowel or bladder incontinence, loss of 
memory or poor balance affecting her ability to ambulate.  On 
a typical day, the appellant indicated that she stayed at 
home, went out with her family or watched television.  She 
indicated that she was able to perform the activities of 
daily living independently, such as cooking for herself.  She 
related that sometimes her daughter would bring her hot food.  
The appellant did not have any amputation, limitations to 
walking or difficulties of weight bearing, balancing or 
propulsion.  A physical examination of the appellant was 
normal.  In this regard, range of motion of the joints was 
intact on active and passive movements.  There was no 
evidence of any joint effusion, tenderness, swelling, muscle 
spasm, joint laxity or muscle atrophy.  There was no evidence 
of any neurological deficits.  

Diagnoses of insulin-requiring diabetes mellitus, fair blood 
sugar control; hypertension, suboptimal control of blood 
pressure on hypertensive therapy; left ventricular 
hypertrophy by echocardiogram; history of thrombophlebitis; 
mild superficial venous insufficiency, bilaterally; 
hypercholesterolemia; mild hypoalbuminemia; proteinuria; mild 
to moderate mitral regurgitation and significant pulmonic 
regurgitation were recorded.  It was the opinion of the VA 
examiner that the appellant was capable of performing 
activities of daily living independently.  It was noted that 
she required assistance in transportation.  

In the Board's opinion, the foregoing evidence demonstrates 
that the appellant does not meet the criteria for special 
monthly pension based on the need for the regular aid and 
attendance of another person.  It is not contended or shown 
that the appellant is blind or a patient in a nursing home.  
Although the medical evidence of record reflects that the 
appellant has impaired central visual acuity and some defect 
in the visual field, she had corrected central visual acuity 
of 20/40 in the right eye for both near and distant vision, 
and corrected central visual acuity in the left eye of 20/40 
and 20/30 for near and distant vision, during an August 1999 
VA eye examination.  There is no medical evidence of 
concentric contraction of the visual field to five degrees or 
less.  Each of the examiners assessing whether the appellant 
is able to perform functions of self care and to protect 
herself from the hazards incident to her daily environment 
has conclude that she is.  Although she has a number of 
significant disabilities which entitle her to death pension 
benefits, she has no significant impairment of function of 
her trunk or extremities, no significant mental impairment 
and no other impairment which would prevent her from 
performing functions of self care or protecting herself from 
the hazards of her daily environment.

Moreover, it is clear from the evidence that the appellant is 
not housebound.  In this regard, the Board notes that the 
medical evidence shows that the appellant has no impairment 
which would prevent her from leaving her home and that the 
information reported by the appellant at her VA examinations 
confirms that she is not housebound. 

Accordingly, the appeal must be denied.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based upon the need 
for the regular aid and attendance of another person or upon 
housebound status is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

